--------------------------------------------------------------------------------

Exhibit 10.8


Ingersoll-Rand plc
170/175 Lakeview Dr.
Airside Business Park
Swords, Co. Dublin, Ireland
 
July 11th, 2019
 
Gardner Denver Holdings, Inc.
222 East Erie Street, Suite 500
Milwaukee, Wisconsin 53202
Attention: Andy Schiesl, General Counsel
 
Ladies and Gentlemen:
 
We refer to the Separation and Distribution Agreement, dated as of April 30,
2019, by and between Ingersoll-Rand plc, a public limited company incorporated
in Ireland ("Ingersoll-Rand"), and Gardner Denver Holdings, Inc., a Delaware
corporation ("Gardner") (such agreement, the "SDA"). Each capitalized term used
and not defined herein shall have the meaning ascribed thereto in the SDA.
 
Ingersoll-Rand and Gardner hereby agree to the following amendments to the form
of Employee Matters Agreement (the "EMA") attached to the SDA as Exhibit C.
 

 
(a)
Section 3.01(a) of the EMA is amended to increase the maximum Group 4 Employee
headcount to 521 and to adjust the maximum headcounts and labor costs on the
subgroups of Group 4 Employees. Accordingly, the penultimate and ultimate
sentences of Section 3.01(a) of the EMA are amended to read in their entirety as
follows:

 
"The aggregate number of Group 4 Employees that may be set forth on Schedule 
3.01(a), and the aggregate number of Group 4 Employees who actually become
SpinCo Employees, as measured at the Effective Time (without regard to the
actual date of such Group 4 Employee's transfer to the Destination Employer (as
defined below), if applicable), shall not exceed the lesser of 521 and that
number of Employees having an aggregate labor cost (calculated for purposes of
this sentence and the immediately following sentence as the cost of both
compensation and benefits for each such Group 4 Employee (but excluding equity
or equity-based compensation) and set forth in file 1.8.1 (Transferring
Corporate Costs) in the Moon online data room) no greater than $39,389,173. In
addition, with respect to each of the following categories of Group 4 Employees,
no more than the following number may be set forth on Schedule 3.01(a) or may
actually become SpinCo Employees, as measured at the Effective Time (without
regard to the actual date of such Group 4 Employee's transfer to the Destination
Employer, if applicable): (1) for engineering and technology, product
management, innovation, and strategy Employees, the lesser of 179 and that
number of Employees having an aggregate labor cost no greater than $5,789,754,
(2) for IT, infrastructure, applications, security, and field support Employees,
the lesser of 130 and that number of Employees having an aggregate labor cost no
greater than $14,110,633, and (3) for all other Group 4 Employees, the lesser of
212 and that number of Employees having an aggregate labor cost no greater than
$19,404,520, in each case as such number may be increased by an amount not to
exceed 7.5%, and in all events subject to the aggregate cap on the number of
Group 4 Employees set forth in the immediately preceding sentence of this
Section 3.01(a)."



--------------------------------------------------------------------------------




 
(b)
Section 4.04(a) of the EMA is amended so that the total adjusted Moon PSUs held
by Former SpinCo Employees will not be prorated based on the number of days
elapsed during the applicable performance period through the Distribution Date
because such Former SpinCo Employees' Moon PSUs were previously prorated at or
about their date of termination. Accordingly, the first sentence of Section
4.04(a) of the EMA is amended to read in its entirety as follows:

 
"The number of shares of Moon Common Stock underlying each Moon PSU held by a
Moon Group Employee or Former Moon Group Employee, or by a SpinCo Employee or
Former SpinCo Employee, in either case immediately prior to the Distribution
Time, shall be adjusted by dividing such number of shares by the Moon Ratio,
with the result rounded up to the extent that it includes a fractional share;
the number of such adjusted Moon PSUs held by a SpinCo Employee shall then be
prorated based on the number of days elapsed during the applicable performance
period through the Distribution Date, and if the resulting product includes a
fractional share, the number of shares underlying any Moon PSU shall be rounded
up to the nearest whole share."
 
Except as expressly set forth herein, this letter agreement shall not alter,
modify, amend, or in any way affect any of the terms, conditions, obligations,
covenants, or agreements contained in the SDA, the EMA, or any other Transaction
Document, all of which shall continue in full force and effect, and shall not,
by implication or otherwise, limit, impair, constitute a waiver of, or otherwise
affect the rights and remedies of the parties to the SDA, the EMA, or any other
Transaction Document.
 
This letter agreement may not be amended or any provision hereof waived or
modified except by an instrument in writing signed by Ingersoll-Rand and
Gardner, and may be executed in any number of counterparts, each of which shall
be an original and all of which, when taken together, will constitute one and
the same instrument. Delivery of an executed counterpart of a signature page of
this letter agreement by facsimile transmission shall be effective as delivery
of a manually executed counterpart of this letter agreement. Article IX of the
SDA is incorporated herein by reference, mutatis mutandis.
 
Please confirm your understanding and agreement with the foregoing by signing
and dating the enclosed copy of this letter and returning it to us.



--------------------------------------------------------------------------------



 
Sincerely,
     
INGERSOLL-RAND PLC

 


  By:  /s/ David C. Butow  
Name: David C. Butow
 
Title: Vice President and General Counsel,
 
Climate Segment




--------------------------------------------------------------------------------


ACCEPTED AND AGREED:
 

GARDNER DENVER HOLDINGS, INC.



By:
/s/ Andy Schiesl
 

Name: Andy Schiesl


Title: General Counsel





--------------------------------------------------------------------------------